                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DOUGLAS MALCOLM,                                CASE NO. 5:18-CV-01937

                                Plaintiff,
                -vs-                             JUDGE PAMELA A. BARKER


 SETERUS, INC.,
                                                 MEMORANDUM OF OPINION AND
                                Defendant.       ORDER


       This matter comes before the Court upon the Motion for Summary Judgment of Defendant

Seterus, Inc. (“Seterus”). (Doc. No. 31.) Plaintiff Douglas Malcolm (“Malcolm”) filed a brief in

opposition on July 29, 2019, as well as an amended opposition on August 2, 2019, to which Seterus

replied on August 12, 2019. (Doc. Nos. 34, 37, 38.) For the following reasons, Seterus’s Motion for

Summary Judgment (Doc. No. 31) is GRANTED.

  I.   Background

           a. Factual Background

       On September 10, 2007, in order to finance the purchase of property located at 6402

Stoneywood Circle NW, Canton, Ohio 44718, Malcolm executed a Note and Mortgage (collectively,

the “Loan”). (Doc. No. 1-1.) At all times relevant to the instant matter, Federal National Mortgage

Association (“Fannie Mae”) was the owner of the Loan, and Seterus was the servicer of the Loan.

(Id. at 22; Doc. No. 1 at ¶¶ 3, 17-18.)

       In the 2016 to 2017 timeframe, Malcolm became delinquent on his Loan payments. (Doc.

No. 31-1 at 20:15-18.) At his deposition, Malcolm testified that he fell behind on his payments due

to some medical expenses and the fact that his expenses in general exceeded his income. (Id. at
20:19-25.) Malcolm admitted that nothing Seterus did caused this initial delinquency. (Id. at 21:13-

17.) In August 2017, in response to Malcolm’s default, Seterus issued him a letter captioned “Trial

Period Plan for Flex Modification Offer” regarding a potential Loan modification (the “TPP”). (Doc.

No. 1-2.) Under the TPP, Malcolm was required to make three payments in order to qualify for a

permanent loan modification. (Id. at 4.) The first payment was due by September 30, 2017, and the

next two payments were due by the last day of the month in October 2017 and November 2017,

respectively. (Id.) The TPP also provided in bold that “[Seterus] must receive each payment in

the month in which it is due. If you miss a payment or do not fulfill any other terms of your

Trial Period Plan, this offer will end, and your mortgage loan will not be modified.” (Id.)

       During a phone call with a Seterus representative on August 25, 2017, Malcolm accepted the

TPP and subsequently timely submitted his first payment. (Doc. No. 1 at ¶ 27; Doc. No. 1-3 at 2;

Doc. No. 1-5.) However, he then failed to make the second payment by the end of October 2017.

Specifically, Malcolm testified that he placed the check in the mail room at his place of employment

sometime in October 2017, but that there was a delay, and it was not actually postmarked and mailed

until October 31, 2017. (Doc. No. 31-1 at 48:3-10, 51:3-6, 52:16-53:4, 54:7-19.) As such, Seterus

did not receive the check by the October 31, 2017 deadline prescribed by the TPP for the second

payment. (See id. at 49:1-8.) Because the terms of the TPP were not met, Seterus returned Malcolm’s

second payment, along with his third attempted payment. (Doc. Nos. 1-6, 1-7.) On November 8,

2017, Seterus also issued Malcolm a letter informing him that his Loan was not approved for the

Fannie Mae Flex Modification due to his failure to pay as agreed under the TPP. (Doc. No. 1-8.)

       Subsequently, on December 22, 2017, Malcolm submitted a loss mitigation application (the

“Application”) at the direction of a Seterus representative. (Doc. No. 1-9.) Shortly thereafter, Seterus


                                                   2
mailed a letter to Malcolm stating that the Application was complete as of December 22, 2017. (Doc.

No. 1-10.) In letters dated December 27, 2017 and January 2, 2018, in response to Malcolm’s

Application, Seterus informed him that the Loan was not eligible for the following programs: (1)

Repayment, (2) Forbearance, (3) Cap and Extend Modification, and (4) Fannie Mae Non-Delegated

Modification. (Doc. Nos. 1-11, 1-12.) Neither letter addressed Malcolm’s eligibility for the Fannie

Mae Flex Modification program for which he had been previously denied due to his failure to abide

by the payment terms of the TPP.

       On January 30, 2018, due to Malcolm’s continued default under the Loan, Fannie Mae filed

a foreclosure action in the Court of Common Pleas of Stark County, Ohio. (Doc. No. 1-13.) In a

letter dated March 7, 2018, while the foreclosure case was pending, Seterus again informed Malcolm

that his Loan was not eligible for the Fannie Mae Flex Modification because he “previously defaulted

on another foreclosure alternative”—i.e., the TPP. (Doc. No. 1-14.) The letter was in response to

Malcolm’s Application in December 2017 and indicated that this more recent decision on his

eligibility for the Fannie Mae Flex Modification had been made on December 29, 2017. (Id.)

       In November 2018, Seterus offered Malcolm another trial period plan, this time for a Fannie

Mae Non-Delegated Modification. (Doc. No. 37-2 at ¶ 9, Ex. E.) According to Seterus, Malcolm’s

Loan was approved for this modification. (Doc. No. 31 at 8.) In June 2019, the foreclosure action

against Malcolm was dismissed. (Doc. No. 31-2 at ¶ 6, Ex. 2-B.)

           b. Procedural History

       On August 23, 2018, Malcolm filed the current action against Seterus. (Doc. No. 1.) In his

Complaint, Malcolm set forth claims for promissory estoppel, unjust enrichment, and violations of

the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”). (Id. at ¶¶ 51-98.)


                                                 3
Specifically, with respect to his RESPA claims, Malcolm seeks to enforce certain provisions of the

Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (“Regulation X”). (Id.

at ¶ 5.)

           On June 28, 2019, Seterus moved for summary judgment with respect to all of Malcolm’s

claims. (Doc. No. 31.) Malcolm filed a brief in opposition to Seterus’s Motion for Summary

Judgment on July 29, 2019, and subsequently filed an amended opposition on August 2, 2019, to

which Seterus replied on August 12, 2019. (Doc. Nos. 34, 37, 38.) In his opposition brief, Malcolm

withdrew his claims for promissory estoppel and unjust enrichment. (Doc. No. 37 at 3.) As a result,

the only remaining claims in dispute are Malcolm’s claims under RESPA.

 II.       Standard of Review

           Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a verdict in

favor of the non-moving party.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). “Thus, ‘the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.’”

Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)). A fact is “material” only “if its resolution might affect the

outcome of the suit under the governing substantive law.” Henderson, 469 F.3d at 487.

           At the summary judgment stage, “[a] court should view the facts and draw all reasonable

inferences in favor of the non-moving party.” Pittman v. Experian Info. Solutions, Inc., 901 F.3d

619, 628 (6th Cir. 2018). In addition, “the moving party bears the initial burden of showing that there


                                                   4
is no genuine dispute of material fact.” Ask Chems., LP v. Comput. Packages, Inc., 593 F. App’x

506, 508 (6th Cir. 2014). The moving party may satisfy this initial burden by “identifying those parts

of the record which demonstrate the absence of any genuine issue of material fact.” Lindsey v.

Whirlpool Corp., 295 F. App’x 758, 764 (6th Cir. 2008). “[I]f the moving party seeks summary

judgment on an issue for which it does not bear the burden of proof at trial,” the moving party may

also “meet its initial burden by showing that ‘there is an absence of evidence to support the

nonmoving party’s case.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the moving party satisfies its burden, “the burden shifts to the non-moving party who must then point

to evidence that demonstrates that there is a genuine dispute of material fact for trial.” Ask Chems.,

593 F. App’x at 508-09. “[T]he nonmoving party may not simply rely on its pleading, but must

‘produce evidence that results in a conflict of material fact to be solved by a jury.’” MISC Berhad v.

Advanced Polymer Coatings, Inc., 101 F. Supp. 3d 731, 736 (N.D. Ohio 2015) (quoting Cox, 53 F.3d

at 150).

III.   Analysis

       “RESPA is a consumer protection statute that regulates the real estate settlement process.”

Necak v. Select Portfolio Servicing, Inc., No. 1:17 CV 1473, 2019 WL 1877174, at *5 (N.D. Ohio

Apr. 26, 2019) (quoting James v. Ocwen Loan Servicing, LLC, No. 1:17-CV-0501, 2017 WL

6336760, at *4 (S.D. Ohio Dec. 12, 2017), report and recommendation adopted, 2018 WL 1173035

(S.D. Ohio Mar. 6, 2018)). Congress enacted RESPA to ensure “that consumers throughout the

Nation are provided with greater and more timely information on the nature and costs of the

settlement process and are protected from unnecessarily high settlement charges caused by certain

abusive practices that have developed in some areas of the country.” 12 U.S.C. § 2601(a). “Although


                                                  5
the ‘settlement process’ targeted by the statute was originally limited to the negotiation and execution

of mortgage contracts, the scope of the statute’s provisions was expanded in 1990 to encompass loan

servicing.” Marais v. Chase Home Fin. LLC, 736 F.3d 711, 719 (6th Cir. 2013) (quoting Medrano

v. Flagstar Bank, FSB, 704 F.3d 661, 665-66 (9th Cir. 2012)). “As a remedial statute, RESPA is

construed broadly to effectuate its purposes.” Id.

       In this case, Malcolm asserts that Seterus violated two RESPA regulations—12 C.F.R. §

1024.41(c)(1), which sets forth requirements related to the timely review of a complete loss mitigation

application, and 12 C.F.R. § 1024.41(f)(2), which generally prohibits filing for foreclosure if a

complete loss mitigation application is pending. (Doc. No. 37 at 4.) Specifically, Malcolm claims

that his Application in December 2017 was a complete loss mitigation application and that Seterus

(1) failed to timely respond to his Application because Seterus’s March 7, 2018 letter was sent more

than 30 days after his Application; and (2) improperly filed for foreclosure in January 2018 while his

Application was still pending, as Seterus did not fully respond to his Application until it issued the

March 7, 2018 letter. (Id. at 4-9.)

       Before addressing these regulations in more detail, the Court notes that Seterus argues that it

was not required to abide by the requirements set forth in § 1024.41 with regard to Malcolm’s

Application in December 2017 because the Application was a duplicative request. (Doc. No. 38 at

4-7.) “RESPA requires loan servicers to consider ‘a single complete loss mitigation application,’ and

does not extend this obligation to successive or duplicative requests.” Lohman v. Beneficial Fin. I,

Inc., No. 1:17cv342, 2018 WL 1562021, at *3 (S.D. Ohio Mar. 30, 2018) (quoting Brimm v. Wells

Fargo Bank, N.A., 688 F. App’x 329, 331 (6th Cir. 2017)); 12 C.F.R. § 1024.41(i) (“A servicer must

comply with the requirements of this section for a borrower’s loss mitigation application, unless the


                                                     6
servicer has previously complied with the requirements of this section for a complete loss mitigation

application submitted by the borrower and the borrower has been delinquent at all times since

submitting the prior complete application.”). The Court need not decide this issue, however, as the

Court finds that Malcolm’s claims fail regardless of whether his Application in December 2017 was

a duplicative request. For purposes of ruling on Seterus’s Motion for Summary Judgment, the Court

will assume Malcolm’s Application was his first complete loss mitigation application and will assess

the merits of his claims under §§ 1024.41(c)(1) and (f)(2).

           a. 12 C.F.R. § 1024.41(f)

       Section 1024.41(f)(2) generally prohibits a servicer from filing for foreclosure after a

borrower has submitted a “complete loss mitigation application,” unless:

       (i) The servicer has sent the borrower a notice pursuant to paragraph (c)(1)(ii) of this
       section that the borrower is not eligible for any loss mitigation option and the appeal
       process in paragraph (h) of this section is not applicable, the borrower has not
       requested an appeal within the applicable time period for requesting an appeal, or the
       borrower’s appeal has been denied;

       (ii) The borrower rejects all loss mitigation options offered by the servicer; or

       (iii) The borrower fails to perform under an agreement on a loss mitigation option.

12 C.F.R. § 1024.41(f)(2) (emphasis added).

       Malcolm contends Seterus violated this provision because he submitted his Application—a

complete loss mitigation application—in December 2017, and Seterus filed for foreclosure in January

2018 without having first satisfied any of the exceptions enumerated above. (Doc. No. 37 at 7-8.) In

response, Seterus claims the foreclosure action was permitted because Malcolm previously failed to

perform under the TPP, and the exception provided for in § 1024.41(f)(2)(iii) applies. (Doc. No. 38

at 10-13.) Malcolm disputes this interpretation of the third exception, and asserts that his previous


                                                  7
default under the TPP is irrelevant. (Doc. No. 37 at 7-8.) According to Malcolm, the exception would

only apply if Malcolm had failed to perform under an agreement on a loss mitigation option that

Seterus offered in response to his December 2017 Application. (Id.) The Court disagrees and finds

that the filing of the foreclosure action did not violate § 1024.41(f)(2).

         In this case, Malcolm accepted Seterus’s offer of the TPP related to the Fannie Mae Flex

Modification and subsequently failed to perform under the terms of the TPP, which was an agreement

on a loss mitigation option. See Rupli v. Ocwen Loan Servicing, LLC, No. DKC 16-0181, 2016 U.S.

Dist. LEXIS 102262, at *17 (D. Md. Aug. 4, 2016) (“Here, Defendant offered the TPP - a loan

mitigation option - to Plaintiff by letter on August 25.”); 12 C.F.R. § 1024.31 (“Loss mitigation option

means an alternative to foreclosure offered by the owner or assignee of a mortgage loan that is made

available through the servicer to the borrower.”). Accordingly, Malcolm failed to perform under an

agreement on a loss mitigation option before the foreclosure action was filed, and the foreclosure

filing was therefore permitted based on the third exception listed in § 1024.41(f)(2). See 12 C.F.R. §

1024.41(f)(2)(iii) (“The borrower fails to perform under an agreement on a loss mitigation option.”).

         Additional support for this Court’s conclusion that the exception set forth in §

1024.41(f)(2)(iii) applies regardless of the fact that Malcolm’s failure to perform under the TPP

occurred prior to his December 2017 Application is found in a line of cases where the majority of

courts interpreting identical language set forth in § 1024.41(g)(3) 1 have held that this exception

applies when the borrower previously failed to perform under an agreement on a loss mitigation




1
  See 12 C.F.R. § 1024.41(g) (“If a borrower submits a complete loss mitigation application after a servicer has made the
first notice or filing required by applicable law for any judicial or non-judicial foreclosure process . . . a servicer shall not
move for foreclosure judgment or order of sale, or conduct a foreclosure sale, unless . . . (3) The borrower fails to perform
under an agreement on a loss mitigation option.”) (emphasis added).
                                                               8
option regardless of whether the borrower had subsequently submitted a more recent loss mitigation

application. See Martia v. Specialized Loan Servicing, LLC, No. CV 18-8875-MWF (PLAx), 2019

WL 2870879, at *10 (C.D. Cal. Feb. 28, 2019) (“In light of Plaintiff’s default on his previous loan

modification in 2013, the Court is unpersuaded by Plaintiff’s sole argument that Defendants should

be required to follow the requirements of section 1024.41 again because Defendants allowed Plaintiff

to submit a subsequent application.”); Son v. Wells Fargo Bank, N.A., No. 1:18-CV-488-RP, 2019

WL 317251, at *3 (W.D. Tex. Jan. 24, 2019) (“Son’s own allegations admit that she defaulted on her

first loss mitigation option. . . . That admission alone suffices to nullify Wells Fargo’s obligation to

comply with Section 1024.41(g).”); Edge-Wilson v. Wells Fargo Bank, N.A., No. 18-cv-03302-PJH,

2018 WL 6438359, at *2 (N.D. Cal. Dec. 7, 2018) (holding “the plain language of § 1024.41(g)

forecloses plaintiff’s RESPA claim” because of the plaintiff’s earlier failure to perform on a loan

modification); Cuellar v. Selene Fin. LP, No. 4:17-CV-00729-ALM-CAN, 2018 U.S. Dist. LEXIS

164339, at *12 (E.D. Tex. Aug. 31, 2018) (“It is undisputed that Plaintiff defaulted on the loan

modification agreement in January 2017. As such, Plaintiff has failed to perform under the loss

mitigation option and cannot seek relief under 12 C.F.R. § 1024.41(g)(3).”).

       Malcolm cites one case in support of his argument that came to the opposition conclusion,

again interpreting 12 C.F.R. § 1024.41(g)(3). (Doc. No. 37 at 8.) In Dionne v. Fed. Nat’l Mortg.

Ass’n, the court held: “Section 1024.41(g)(3) allows a servicer to foreclose if, after receipt of a

complete loss mitigation application, the servicer offers the borrower a loss mitigation option, the

borrower agrees to the option, and the borrower subsequently fails to perform. That section cannot

plausibly be read to eliminate the protections of § 1024.41(g) if a borrower had previously received

and failed to perform under a loss mitigation application.” No. 15–cv–56–LM, 2016 WL 6892465,


                                                   9
at *10 (D.N.H. Nov. 21, 2016). The court in Dionne did not cite any authority in support of its

interpretation of the regulation, however, and the Court does not find it persuasive in light of the plain

language of the statute and the holdings of the majority of other district courts.

       Accordingly, Malcolm’s failure to perform under the TPP forecloses his claim under §

1024.41(f)(2), and summary judgment in favor of Seterus on this claim is warranted.

             b. 12 C.F.R. § 1024.41(c)

       Section 1024.41(c)(1) provides:

       [I]f a servicer receives a complete loss mitigation application more than 37 days before
       a foreclosure sale, then, within 30 days of receiving the complete loss mitigation
       application, a servicer shall:

       ...

       (ii) Provide the borrower with a notice in writing stating the servicer’s determination
       of which loss mitigation options, if any, it will offer to the borrower on behalf of the
       owner or assignee of the mortgage. . . .

       Malcolm asserts Seterus violated this regulation by failing to provide him the March 7, 2018

letter informing him that he was not eligible for the Fannie Mae Flex Modification within 30 days of

his December 22, 2017 Application. (Doc. No. 37 at 5.) Seterus disputes this for a variety of reasons

and contends its actions did not violate any regulations. (Doc. No. 31 at 13-14; Doc. No. 38 at 7-10.)

The Court need not address the parties’ arguments in this regard, however, as even assuming that

Seterus violated § 1024.41(c)(1)(ii), Malcolm has not provided any evidence that this violation caused

him any damages.

       A borrower may enforce the provisions of § 1024.41 “pursuant to section 6(f) of RESPA (12

U.S.C. 2605(f)).” 12 C.F.R. § 1024.41(a). In turn, § 2605(f) permits a borrower to recover (1) “any

actual damages to the borrower as a result of the failure” to comply, and (2) statutory damages of up


                                                   10
to $2,000 “in the case of a pattern or practice of noncompliance.” 12 U.S.C. § 2605(f)(1). In this

case, even assuming a violation of § 1024.41(c)(1)(ii), Malcolm has not presented sufficient evidence

to establish either actual or statutory damages.

       In general, “district courts should construe actual damages broadly.” Pope v. Carrington

Mortg. Services, LLC, No. 1:18–CV–240, 2018 WL 2933857, at *4 (N.D. Ohio June 12, 2018). “The

damages alleged must, however, be damages suffered ‘as a result of the failure’ to satisfy a RESPA

duty.” Anderson v. Barclays Capital Real Estate, Inc., No. 3:09CV2335, 2010 WL 2541807, at *6

(N.D. Ohio June 18, 2010) (quoting 12 U.S.C. § 2605(f)(1)(A)); see also Pike v. Bank of Am., N.A.,

No. 1:14 CV 2529, 2016 WL 614013, at *6 (N.D. Ohio Feb. 16, 2016) (“A plaintiff must plead actual

damages as well as a causal link between the alleged RESPA violation and the plaintiff’s injuries to

recover for a violation of § 2605.”).

       Here, Malcolm asserts he suffered a variety of actual damages, but there is no evidence that

the alleged damages are causally related to Seterus’ purported failure to timely respond to his

Application. First, Malcolm claims he incurred attorneys’ fees and costs in defending against the

foreclosure action filed against him. (Doc. No. 37 at 10-11.) Malcolm asserts that the filing of the

foreclosure action violated § 1024.41(f)(2), and therefore Seterus’s violations caused him to incur

costs defending against an improper foreclosure suit. (Id. at 11.) But the Court has already concluded

that the filing of the foreclosure action was not a violation of § 1024.41(f)(2). Instead, Malcolm must

show that his claimed damages are connected to Seterus’s alleged violation of § 1024.41(c)(1)(ii)—

failure to issue the March 7, 2018 letter within 30 days of his Application. There is no evidence,

however, that had Seterus issued its letter earlier, Malcolm would have been able to avoid foreclosure

and the defense costs he incurred as a result. Indeed, the March 7, 2018 letter informed Malcolm for


                                                   11
the second time that he was not eligible for the Fannie Mae Flex Modification, and its timing

seemingly would have no effect on Malcolm’s ability to prevent foreclosure, as Malcolm does not

contend that the actual denial of the loan modification was improper. Moreover, Malcolm admitted

he defaulted under the Loan due to his inability to pay well before Seterus’s alleged violation of §

1024.41(c)(1)(ii). See Houston v. U.S. Bank Home Mortg. Wisconsin Servicing, 505 F. App’x 543,

548 (6th Cir. 2012) (“We conclude that there is no genuine dispute that, by virtue of Houston’s

continued nonpayment of undisputed debts, U.S. Bank’s RESPA violation did not result in her

foreclosure.”). Thus, Malcolm has not demonstrated a causal connection between Seterus’s alleged

violation and the costs of defending against the foreclosure action.

       Next, Malcolm claims he is entitled to actual damages for the attorneys’ fees and costs he

incurred related to sending several requests for information to Seterus and related to submitting

another loss mitigation application in July 2018. (Doc. No. 37 at 10-11.) Again, Malcolm does not

provide any reasoning as to why these costs were caused by Seterus’s failure to issue the March 7,

2018 letter within 30 days of his Application, and there is no evidence that Malcolm would not have

incurred these costs if Seterus had timely responded to his December 2017 Application. Finally,

Malcolm asserts his credit has been severely damaged, and Seterus’s actions have delayed his ability

to begin rehabilitating his credit standing. (Id.) But he once more fails to show how Seterus’s

purported violation contributed to this delay. As such, Malcolm has failed to establish a genuine

issue of material fact with respect to whether he suffered any actual damages as a result of Seterus’s

alleged violation.

       Further, Malcolm cannot prove he is entitled to statutory damages, which are only available

“in the case of a pattern or practice of noncompliance.” 12 U.S.C. § 2605(f)(1)(B). “To show a


                                                  12
pattern or practice, a plaintiff must show that noncompliance with the statute ‘was the company’s

standard operating procedure—the regular rather than the unusual practice.’” Necak, 2019 WL

1877174, at *6 (quoting Lewis v PNC Pank, N.A., No. 3:17 CV 220, 2018 WL 6249989, at *8 (S.D.

Ohio Nov. 29, 2018)). “To establish a pattern or practice of noncompliance, ‘one or two violations

alone are insufficient.’” Schoen v. Bank of Am., N.A., No. 2:17-CV-648, 2019 WL 590882, at *10

(S.D. Ohio Feb. 13, 2019) (citation omitted).

       Because the Court has found that Seterus did not violate § 1024.41(f)(2), at most, Malcolm

can establish a single violation of § 1024.41(c)(1)(ii), which is insufficient to establish a pattern or

practice of noncompliance by itself. Malcolm sets forth several arguments in an attempt to further

support his claim for statutory damages, but the Court finds them unavailing. First, Malcolm points

to deposition testimony from Seterus’s corporate representative regarding Seterus’s lack of

communication with Fannie Mae with regard to certain aspects of the TPP. (Doc. No. 37 at 12-13.)

He also asserts Seterus regularly mailed loss mitigation correspondence to Malcolm in predated

letters. (Id. at 13.) While Malcolm claims this behavior is improper, he does not contend that any of

it violated RESPA. Accordingly, it is not relevant to the Court’s assessment of whether Seterus has

exhibited a pattern or practice of noncompliance with RESPA requirements.

       Malcolm also identifies two other lawsuits filed against Seterus, which allege Seterus engaged

in RESPA violations similar to those at issue in this case. (Id. at 13-14.) However, in the first case

cited by Malcolm, Walker v. Seterus, Inc., the court granted summary judgment in favor of Seterus

on the plaintiff’s RESPA claim. No. 17 C 7194, 2019 WL 3287892, at *3 (N.D. Ill. July 21, 2019).

The second case that Malcolm cites appears to have been dismissed with prejudice based on a

settlement by the parties. See Stipulation of Dismissal with Prejudice, Balest v. Seterus, Inc., No.


                                                  13
4:18-cv-02540 (N.D. Ohio Sept. 11, 2019), ECF No. 34. Thus, neither case found that Seterus

violated RESPA, and the RESPA claims in both cases have been dismissed. Consequently, the Court

finds neither case supports a finding that Seterus engaged in a pattern or practice of noncompliance

with RESPA, and, as a result, Malcolm has failed to present sufficient evidence to support his claim

for statutory damages.

       Because Malcolm has not submitted sufficient evidence to establish either actual or statutory

damages with respect to his claim that Seterus violated § 1024.41(c)(1)(ii), summary judgment in

Seterus’s favor on this claim is appropriate.

IV.    Conclusion

       For the reasons set forth above, Seterus’s Motion for Summary Judgment (Doc. No. 31) is

GRANTED.

       IT IS SO ORDERED.



                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: March 24, 2020                                 U. S. DISTRICT JUDGE




                                                14
